Citation Nr: 1437638	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  14-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative joint disease of the thoracolumbar spine, including as due to an undiagnosed illness.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and mood disorder.

4.  Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for psychosis under 38 U.S.C.A. § 1702 (West 2002) for purposes of establishing eligibility for treatment only.

7.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for degenerative joint disease of the bilateral shoulders, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for skin cancer of the ear, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 1991, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims of service connection for a low back disability, to include degenerative joint disease of the thoracolumbar spine, including as due to an undiagnosed illness (which was characterized as a low back disability), PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder and mood disorder (which was characterized as separate service connection claims for anxiety disorder (claimed as PTSD) and for mood disorder (claimed as PTSD)), and for a disability manifested by memory loss and for migraine headaches, each to include as due to an undiagnosed illness.  The RO also denied a claim of entitlement to service connection for psychosis under 38 U.S.C.A. § 1702 (West 2002) for purposes of establishing eligibility for treatment only ("38 U.S.C.A. § 1702 claim").  The Veteran disagreed with this decision in July 2013 with respect to all of the claims adjudicated in the January 2013 rating decision.  The RO issued a Statement of the Case (SOC) to the Veteran and his attorney in April 2014 on all of the issues except for the 38 U.S.C.A. § 1702 claim.  He perfected a timely appeal later in April 2014 and requested a videoconference Board hearing.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having anxiety disorder and mood disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety disorder and mood disorder, are as stated on the title page of this decision.

In a May 2014 rating decision, the RO denied the Veteran's claims of service connection for degenerative joint disease of the cervical spine (claimed as muscle and joint pain due to Gulf War Illness), degenerative joint disease of the thoracolumbar spine (claimed as muscle and joint pain due to Gulf War Illness), degenerative joint disease of the bilateral shoulders (claimed as muscle and joint pain due to Gulf War Illness), degenerative joint disease of the bilateral knees (claimed as muscle and joint pain due to Gulf War Illness), obstructive sleep apnea (claimed as sleep disturbances due to Gulf War Illness), and for skin cancer of the ear (claimed as skin condition due to Gulf War Illness), each to include as due to an undiagnosed illness.  The Veteran disagreed with this decision in June 2014.

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, it appears that the RO denied a claim of service connection for a "low back disability" in the January 2013 rating decision based, in part, on the lack of a diagnosis of a low back disability which could be attributed to active service.  After the Veteran perfected a timely appeal on a claim of service connection for a "low back disability," he was diagnosed as having degenerative joint disease of the thoracolumbar spine.  As opposed to the facts in Velez, however, the Veteran consistently has pursued a claim of service connection for a low back disability, to include degenerative joint disease of the thoracolumbar spine, including as due to an undiagnosed illness.  He has contended throughout the pendency of this appeal that he incurred a low back disability during active service or, alternatively, an undiagnosed illness experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current low back disability (diagnosed as degenerative joint disease of the thoracolumbar spine).  Thus, this issue is as stated on the title page of this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a low back disability, to include degenerative joint disease of the thoracolumbar spine, PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder and mood disorder, a disability manifested by memory loss, and migraine headaches during active service.  He alternatively contends that an undiagnosed illness experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current low back disability, to include degenerative joint disease of the thoracolumbar spine, disability manifested by memory loss, and migraine headaches.  All of these claims were adjudicated in a June 2013 rating decision ("June 2013 claims").  As noted in the Introduction, a claim of entitlement to service connection for psychosis under 38 U.S.C.A. § 1702 (West 2002) for purposes of establishing eligibility for treatment only ("38 U.S.C.A. § 1702 claim") also was adjudicated in a June 2013 rating decision.

The Veteran next contends that he incurred degenerative joint disease of the cervical spine, degenerative joint disease of the bilateral shoulders, degenerative joint disease of the bilateral knees, obstructive sleep apnea, and skin cancer of the ear during active service.  He alternatively contends that an undiagnosed illness experienced while he was in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to each of these claimed disabilities.  All of these claims were adjudicated in a May 2014 rating decision ("May 2014 claims").

Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the June 2013 claims, the Board notes that, in statements on his April 2014 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing at the RO.  This hearing was not scheduled before the RO certified the appeal to the Board in August 2014.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO with respect to his claims of service connection for a low back disability, to include degenerative joint disease of the thoracolumbar spine, including as due to an undiagnosed illness, PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder and mood disorder, and for a disability manifested by memory and for migraine headaches, each to include as due to an undiagnosed illness.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).  The Veteran and his attorney are advised that, as of the date of this remand, these claims are properly the subject of the forthcoming Board hearing as the Board currently only has jurisdiction over them.

With respect to the Veteran's 38 U.S.C.A. § 1702 claim, a review of the claims file shows that the Veteran disagreed with the denial of this claim in his July 2013 notice of disagreement.  With respect to the claims adjudicated in the May 2014 rating decision, the Veteran, through his attorney, filed a notice of disagreement with this decision in June 2014 correspondence.  To date, however, an SOC has not been issued to the Veteran and his attorney on any of these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the Board finds that an SOC should be issued to the Veteran and his attorney on the issues of entitlement to service connection for psychosis under 38 U.S.C.A. § 1702 (West 2002) for purposes of establishing eligibility for treatment only and entitlement to service connection for degenerative joint disease of the cervical spine, degenerative joint disease of the bilateral shoulders, degenerative joint disease of the bilateral knees, obstructive sleep apnea, and skin cancer of the ear, each to include as due to an undiagnosed illness.  The Veteran and his attorney are advised that the Board does not have jurisdiction over these claims if an appeal is not perfected and, if an appeal is not perfected prior to the Veteran's Board hearing, testimony may not be taken at the hearing on any issues over which the Board lacks jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his attorney concerning this hearing should be included in the claims file.

2.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to service connection for psychosis under 38 U.S.C.A. § 1702 for purposes of establishing eligibility for treatment only and entitlement to service connection for degenerative joint disease of the cervical spine, degenerative joint disease of the bilateral shoulders, degenerative joint disease of the bilateral knees, obstructive sleep apnea, and skin cancer of the ear, each to include as due to an undiagnosed illness.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

